DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on February 22, 2021 is acknowledged.  Claims 1, 4-8, and 10-11 are amended and Claim 2 is canceled.  Thus, Claims 1 and 3-13 are pending and are further examined on the merits in the U.S. non-provisional application. 

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed on May 24, 2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
	More particularly, a certified copy of  
			GERMANY 10 2018 112 492.9
Is not found in the file of record.  


Information Disclosure Statement
The Examiner acknowledges that US2009/0098003 has been listed on an information disclosure statement which was received in the file of record on February 22, 2021.  This IDS document has been properly annotated as being reviewed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				the at least one radial bearing (Claim 10, line 2)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to because
			It is not clear when a reader looks at Fig. 2 what the directionality of the view is taken from when viewing Fig. 1.  To enhance the clarity of Applicants’ drawings and obviate this objection the Examiner’ recommends further amending Fig. 1 as indicated below in Examiner’s ANNOTATED Fig. 2 of the Specification to show where the cross section of Fig. 2 is taken and in what direction the reader is viewing Fig. 2 as follows:  


    PNG
    media_image1.png
    571
    1049
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of the Specification

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 


Claim Objections
The following claims are objected to because of the following informalities:  
			“wherein each spindle is designed as a shaft” (Claim 1, line 3) should be ‘wherein each spindle is [[
			“at least one axial bearing is designed as a roller bearing” (Claim 3, line 2) should be ‘at least one axial bearing is [[
			“at least one radial bearing is designed as a roller bearing” (Claim 6, line 2) should be ‘at least one radial bearing is [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 3, 10, and 11
	Claim 3 depends on Claim 1.  Claim 3 recites the element “at least one axial bearing” (Claim 3, lines 1 and 2).  Claim 1 previously recites “one axial bearing” (Claim 1, line 7).  The element “at least one axial bearing” recited in Claim 3 makes the claim indefinite in that it is not understood if this refers to the “one axial bearing” recited in Claim 1 or is an axial bearing that is different from the “one axial bearing”.  One way to overcome this rejection is to further amend Claim 3 to recite ‘wherein at least one of the one axial bearings [[
	Claims 10 and 11 also each recite the element “at least one axial bearing” similar to Claim 3 above and so is similarly rejected as Claim 3 described above.  Additionally, Claim 10 recites the phrase “the side of the at least one radial bearing” which lacks 

In Regard to Claim 4 and claims dependent thereon
	Claim 4 depends on Claim 1.  Claim 4 recites the element “at least one spindle” (Claim 4, lines 1 and 2).  Claim 1 previously recites “two spindles” (Claim 1, line 3) and/or “each spindle” (Claim 1, line 7).  The element “at least one spindle” recited in Claim 4 makes the claim indefinite in that it is not understood if this refers to one of the two spindles/each spindle recited in Claim 1 or is a spindle that is different from the “two spindles” or “each spindle”.  One way to overcome this rejection is to further amend Claim 4 to recite ‘wherein at least one of the two spindles [[

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0098003 (Kothnur et al.; published on April 16, 2009) (KOTHNUR).  
In reference to Claim 1, KOTHNUR discloses: 

			a housing (casing 26, pump casing 28, ¶ 0018, lines 6 and 7, Figs. 1 and 2), including an inlet (fluid inlets 64, 66, ¶ 0018, lines 19 and 20) and an outlet (delivery opening 54, ¶ 0018, line 14) for a medium (fluid, ¶ 0017, lines 2 and 3);
			two spindles (pair of rotors 14, 16, ¶ 0018, line 4), wherein each spindle is designed as a shaft (rotors 14, 16 are designed as shafts and include rotor shafts 38, 40, ¶ 0018, lines 4 and 5) with at least one external screw thread (helical screws 30, 34, ¶ 0018, lines 9 and 10), the spindles (14, 16) are mounted next to each other (14 is longitudinally adjacent and next to 16) in the housing (26, 28) and the screw threads (30, 34) engage in each other (helical screws 30, 34 interlock, ¶ 0018, lines 9 and 10) to convey the medium (fluid) from the inlet (64, 66) to the outlet (54), and
		each spindle (14, 16) is mounted in one axial bearing respectively (each spindle 14, 16 of KOTHNUR is broadly interpreted as having one axial bearing A1, A2, Examiner’s ANNOTATED Fig. 2 of KOTHNUR, 68 and 78 are each bearings (¶ 0020, lines 10 and 11), and as such, A1 and A2 have an axial dimension along the direction of rotation Axis S making these bearings a kind of axial bearing) and the axial bearings are arranged diagonally opposite each other (A1 diagonally opposes A2 along Imaginary Line X relative to the axial direction of rotation Axis S, Examiner’s ANNOTATED Fig. 2 of KOTHNUR), wherein one axial bearing (A2) is on a pressure side of one spindle (includes 38) and one axial bearing (A1) is on a suction side of the other spindle (includes 40; axial bearing A2 has a side that is located closer to 

    PNG
    media_image2.png
    461
    767
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of KOTHNUR

In reference to Claim 4, KOTHNUR further discloses that at least one spindle (14, 16) is mounted in at least one radial bearing (each radial bearing R1, R2 above or below bearings A1, A2 as shown in Examiner’s ANNOTATED Fig. 2 of KOTHNUR has a radial dimension relative to rotation Axis S and so is broadly interpreted as a kind of radial bearing) in the housing (26, 28).
In reference to Claim 5, KOTHNUR also discloses that each spindle (14, 16) is mounted in the housing (26, 28) on both sides of each respective spindle screw thread (30, 34) in two radial bearings (R1, R2 located above/below bearings A1, A2 in Examiner’s ANNOTATED Fig. 2 of KOTHNUR are a kind of radial bearing, and in the 
In reference to Claim 6, KOTHNUR further discloses that at least one radial bearing (the radial bearings R1, R2 in Examiner’s ANNOTATED Fig. 2 of KOTHNUR have pads 140, ¶ 0028, lines 11 and 12, that are attached with springs 142, Fig. 7 which can slide at least radially with the flow of fluid therethrough) is designed as a sliding bearing (¶ 0028, lines 16-24).
In reference to Claim 7, KOTHNUR also discloses that at least one axial/radial bearing (Bearings A1, A2, R1, R2, Examiner’s ANNOTATED Fig. 2, is arranged in a flow of the medium (¶s 0026 and 0028, lines 16-24)). 
In reference to Claim 8, KOTHNUR further discloses that at least one lubrication pocket is arranged in at least one of the radial bearing (open spaces above/below the pads 140 are pockets of space where fluid flows, ¶ 0028, lines 16-24).
In reference to Claim 9, KOTHNUR also discloses that the lubrication pocket has an inlet and an outlet which is fluidically connected to the medium conveyed (open spaces above the pads 140 are pockets where fluid flows that have axial ends the represent inlets and outlets of the 140s by which fluid is conveyed through the pockets, ¶ 0028, lines 16-24, Fig. 7).
In reference to Claim 11, KOTHNUR further discloses that the axial bearing (A2) is arranged on the side of the radial bearing (A2 is at the left side of R2, Examiner’s 
In reference to Claim 12, KOTHNUR also discloses that the screw spindle pump (10) has a direct drive for driving one of the spindles (motor 18 directly drives drive shaft 40, ¶ 0020, lines 14-16, Fig. 2).
In reference to Claim 13, KOTHNUR further discloses that the screw spindle pump is single-flow (fluid is received through inlets 64, 66 and generally flows in an upward single direction to outlet 54 as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOTHNUR in view of US2011/0142704 (Hudert; published on June 16, 2011) (HUDERT).  
In reference to Claim 3, KOTHNUR previously teaches an axial designed bearing as previously described above.  KOTHNUR does not expressly call out that the axial bearing is designed as a roller bearing.  KOTHNUR does further teach, however, that “other bearings of the drive and driven shaft may also {be} employed” (¶ 0028, lines 23 and 24).  HUDERT teaches a roller bearing assembly (title, Abstract, Figs. 1 and 2) for a rotary screw-type machine 5 (¶ 0030, lines 1 and 2) that includes a radial bearing 17 and an axial bearing (¶ 0031, lines 1 and 2), thereby the axial bearing is designed as a roller bearing.  
It would be obvious to a person of ordinary sill in the art (PHOSITA) before the effective filing date of the invention to have the axial bearing designed as a roller bearing as taught by HUDERT and utilize this particular kind of bearing arrangement for at least one of the axial bearings of KOTHNUR’s pump for at least the benefit of having an alternate kind of bearing construction that is still effective to support the shaft(s) of the pump as expressly described by HUDERT (¶ 0014).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KOTHNUR in view of US5927863 (De Bock; issued on July 27, 1999) (De BOCK).
In reference to Claim 10, KOTHNUR does not teach that that at least one axial bearing abuts against the at least one radial bearing.  De BOCK teaches a machine with bearing-mounted rotors that includes at least one axial bearing that abuts against the at least one radial bearing (axial bearing 12 (col. 2, line 50) abuts against radial bearing 11 (col. 2, line 49) which is a second radial bearing associated with first rotor 2, col. 2, line 37, upper left portion of Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize at least one axial bearing that abuts against the at least one radial bearing as taught by De BOCK and further incorporate this additional abutting radial bearing/axial bearing arrangement in to KOTHNUR’s screw pump for the benefit of ensuring that the shaft has adequately bearing support within the pump such that the shaft is effectively rotated so that the pump effectively compresses fluid as expressly described by De BOCK (col. 1, lines 17 and 18 and col. 2, lines 46-65).  

Response to Arguments 
Applicant's claim amendments and arguments filed in the reply filed on February 22, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the specification objections,
			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicant did not address the previous priority document issue regarding 
				GERMANY 10 2018 112 492.9 
such that this issue is again described above (previously described in paragraph #3 of the Non-Final Rejection having notification date of October 22, 2021).  

Applicant indicated that the drawing issues regarding when a reader looks at Fig. 2 what the directionality of the view is taken from when viewing Fig. 1.  While Applicants’ indicated that the issue was resolved in the REPLACEMENT SHEET Fig. 1, recommended correction was directed to Fig. 2 and Applicant did not file a REPLACEMENT SHEET for Fig. 2.  Thus, this drawing objection is maintained and is described above.       

Applicant asserts that KOTHNUR does not teach the amended limitations (pp. 10 and 11 of Applicant’s reply filed on February 22, 2021).  The Examiner respectfully 
	each spindle (14, 16) is mounted in one axial bearing respectively (each spindle 14, 16 of KOTHNUR is broadly interpreted as having one axial bearing A1, A2, Examiner’s ANNOTATED Fig. 2 of KOTHNUR, 68 and 78 are each bearings (¶ 0020, lines 10 and 11), and as such, A1 and A2 have an axial dimension along the direction of rotation Axis S making these bearings a kind of axial bearing) and the axial bearings are arranged diagonally opposite each other (A1 diagonally opposes A2 along Imaginary Line X relative to the axial direction of rotation Axis S, Examiner’s ANNOTATED Fig. 2 of KOTHNUR), wherein one axial bearing (A2) is on a pressure side of one spindle (includes 38) and one axial bearing (A1) is on a suction side of the other spindle (includes 40; axial bearing A2 has a side that is located closer to discharge opening 54 and experiences a higher pressure fluid associated along 38 and a side of A1 is located closer to inlet 66 and experiences a lower pressure along 40 associated with a suction pressure of the incoming fluid at 66).

Thus, as KOTHNUR is interpreted to disclose one axial bearing mounted on each spindle (A1, A2 as shown above in Examiner’s ANNOTATED Fig. 2 of KOTHNUR) a prima facie case of anticipation is fulfilled such that the 35 U.S.C. 102 rejection of Claim 1 based on KOTHNUR is maintained and is fully described above.  


Conclusion
US2013/0101390 is relevant to the disclosure in that it teaches a compressor element (1, Fig. 2) that has helical rotor bodies (6 and 7) where each rotor body comprises a single axial bearing (13, 13, Fig. 2) at one end and single radial bearings (12, 12) at the other end, however, these single axial bearings are adjacent to each other at the same end of the rotor bodies and do not have a diagonal opposing relationship to each other as is described in Applicant’s disclosure (Abstract, last line, Fig. 1).    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday October 23, 2021

/Mary Davis/Primary Examiner, Art Unit 3746